Citation Nr: 1021655	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from September 1955 to 
September 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied the above claims.

In his June 2007 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran indicated that he wished to appear at a 
personal hearing over which a Veterans Law Judge of the Board 
would preside while at the RO.  The Veteran was scheduled for 
the requested hearing in March 2008, however, he failed to 
appear for the hearing.

This matter was previously before the Board in October 2009 
at which time it was remanded for additional development.  It 
is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

FINDINGS OF FACT

1.  The medical evidence of record does not show that any 
current bilateral hearing loss had its onset during active 
service, result from disease or injury in service, or was 
manifested to a compensable degree within any applicable 
presumptive period.

2.  The medical evidence of record does not show that any 
current tinnitus has was incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1131, 1112, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2006 and December 2009 the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claims.  He was told what information 
that he needed to provide, and what information and evidence 
that VA would attempt to obtain.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  The Veteran was also provided with 
the requisite notice with respect to the Dingess 
requirements.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been medically 
evaluated.  In sum, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandates of the 
VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the 
nervous system, such as hearing impairment, may also be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2009); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bilateral hearing loss and tinnitus

In his June 2007 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran indicated that during his period of 
active service in the Navy, he has served on board the U.S.S. 
Diamond Head and the U.S.S. Mauna Loa during which his 
general quarters were located between three inch gun mounts 
and five inch gun mounts.  He described that he experienced 
acoustic trauma from being subjected to gunfire from those 
guns for about 30 months.

A review of the Veteran's service treatment records reveals 
that there is no reference to bilateral hearing loss or 
tinnitus during his period of active service.  Treatment 
records dated in January 1959 show that the Veteran was 
treated for a period of approximately two weeks for symptoms 
associated with right ear otitis media.  

The separation report of medical examination dated in August 
1959 shows that whispered voice tests revealed hearing acuity 
of 15/15, bilaterally.  

Subsequent to service, a VA outpatient treatment record dated 
in April 2002 shows that a review of the Veteran's systems 
revealed, in pertinent part, that he denied hearing loss.  
Physical examination of the ears had shown that the tympanic 
membranes were partially obstructed by cerumen, bilaterally.

A VA outpatient treatment record dated in October 2006 shows 
that the Veteran reported having tinnitus which had started 
getting louder over the preceding few months.  He added that 
it had not always been present, but that he would notice it 
more when he was not busy doing other things.  He also 
indicated that a DOT physical in December 2005 had shown the 
possibility of some hearing loss.  The tinnitus was said to 
have been present for years, but that it was getting louder.  
The assessment, in pertinent part, was hearing loss and 
tinnitus.

A VA audiology consult report dated in November 2006 shows 
that the Veteran reported bilateral tinnitus that he said 
started 40 years earlier, but that it had become louder in 
the preceding nine months.  The Veteran provided a history of 
inservice noise exposure as indicated above.  He also 
provided a post-service history of noise exposure from loud 
sirens as a fireman.  

A VA audiology examination report dated in January 2010 shows 
that the Veteran's claims file was reviewed in conjunction 
with the examiner's conducting the examination of the 
Veteran.  A history as set forth above was reiterated by the 
VA examiner.  The examiner did note that when seen in 
November 2006, the Veteran had reported bilateral tinnitus 
that started 40 years earlier, which would put the onset of 
the tinnitus around 1966, which was at least seven years 
after he was released from service.  The Veteran reported 
that his chief complaint was tinnitus, which he indicated he 
first noted in 1964.  When he first noticed it, it was very 
faint and occurred only periodically, but got worse around 
1994 or 1995.  At the present time, the tinnitus was said to 
be a constant bilateral high-pitched ringing.  He also 
described bilateral hearing loss, which he felt was worse in 
the left ear.  He indicated that the hearing loss started 
approximately three to four years earlier.  He added that he 
had experienced one ear infection in service in 1959, and 
would occasionally notice oral pressure which would occur one 
to two times a month, usually resolving within five to 10 
minutes.  He denied other ear-related symptoms. 

Physical examination revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
20
35
40
LEFT
50
35
25
40
55

Average pure tone threshold was 32 Hertz in the right ear and 
39 Hertz in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.

The diagnosis was bilateral predominantly sensorineural 
hearing loss and reported bilateral constant tinnitus.  The 
examiner added that there was nothing in his military file 
which would indicate the presence of hearing loss during 
service, and he did not report onset of the tinnitus or 
hearing loss until well after he was out of service.  The 
examiner concluded that it would seem not as likely as not 
that either the hearing loss or the tinnitus were directly 
related to his military noise exposure. 

The examiner also indicated that the Veteran did have one ear 
infection during service and continued to have some 
occasional oral pressure and presently has type B 
tympanograms consistent with reduced compliance of his middle 
ear system.  Whether these conditions were associated with 
his current bilateral hearing loss and tinnitus was less than 
likely to be the case, as the majority of his hearing loss 
was sensorineural in nature.  It was indicated that for any 
opinions regarding the right otitis media and any middle ear 
problems, the Veteran would have to be seen by a medical ear 
specialist for that opinion.

A VA ear disease examination report dated in February 2010 
shows that the Veteran's claims file was reviewed in 
conjunction with conducting the examination of the Veteran.  
The Veteran was said to have been treated in January 1959 for 
otitis media, which resolved with antibiotics, but that since 
that time, he  had no further ear infections.  Physical 
examination revealed bilateral cerumen impaction which was 
removed so tympanic membranes could be visualized, which were 
found to be normal on examination.  The diagnosis was 
bilateral cerumen impaction associate with associated otitis 
media.  There was no active ear disease.  The examiner 
concluded that hearing loss and tinnitus were not caused by 
or a result of right ear infection in service.  The examiner 
explained that middle ear problems would cause a conductive 
hearing loss which was not present on the Veteran's 
audiogram.  Additionally there were no examination findings 
to suggest a tympanic membrane or middle ear abnormality.  
The ear infection while in service was in no way related to 
his current hearing loss or tinnitus.

At this point, the Board observes that the medical evidence 
of record does  conclusively show that the Veteran has a 
current hearing loss disability within the meaning of 38 
C.F.R. § 3.385.  Moreover, he has been diagnosed with 
tinnitus.  Nevertheless, after reviewing the competent 
medical evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss and 
tinnitus, as it is not shown that any of the claimed 
audiological disorders are etiologically related to his 
period of active service.

The Veteran's available service treatment records are silent 
as to any incidents of hearing loss or tinnitus.  His 
entrance and separation examination reports show that his 
ears and his hearing acuity were within normal limits.  While 
the whispered voice test is not necessarily a valid 
assessment of auditory acuity as required under 38 C.F.R. § 
3.385, the August 1959 separation examination report did show 
that that whispered voice tests revealed hearing acuity of 
15/15, bilaterally.  The Veteran's separation examination 
report is highly probative as to his condition at the time of 
release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Subsequent to service, there is no evidence of an assessment 
of tinnitus or bilateral hearing loss until the October 2006 
VA outpatient treatment record.  This is almost 47 years 
following separation from service.  The Board recognizes that 
in November 2006, the Veteran had reported his tinnitus began 
40 years earlier, which would put the onset of the tinnitus 
around 1966, but this still would have been at least seven 
years after he was released from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board finds probative the January 2010 and February 2010 
opinions of the VA examiners that stated that the Veteran's 
current tinnitus and hearing loss were not directly related 
to service, to include the single incident of otitis media 
experienced in service.  These opinions are considered 
probative as they were definitive, based upon a complete 
review of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, they are found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

In addition, the evidence does not show that the Veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following his separation from service, as such, service 
connection on a presumptive basis would not be warranted.  
See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In view of the inservice findings of bilateral hearing that 
was within normal limits, coupled with the absence of any 
evidence of tinnitus in service, and the lengthy period 
following service without treatment, there is no evidence of 
continuity of symptomatology, and this weighs against the 
Veteran's claim.  The Board recognizes the Veteran's 
contentions that he has had continuous bilateral hearing loss 
and tinnitus since active service.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss and tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of bilateral hearing loss or 
tinnitus) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with 
bilateral hearing loss or tinnitus for many years after 
service, and competent medical evidence providing a negative 
nexus opinion) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
notes that while the Veteran has described a history of noise 
exposure in service, he has also described a post-service 
history of noise exposure as a fireman.

While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has a current bilateral hearing loss disability and 
tinnitus that are related to noise exposure experienced 
during active service are not competent. There is no 
indication that the possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's bilateral hearing loss and 
tinnitus are manifested as a result of service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in 
this case weighs against the claims for service connection 
for bilateral hearing loss and tinnitus.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


